Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 21, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143699                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  O.I.L. NIAGARAN, L.L.C., CHESAPEAKE                                                                      Brian K. Zahra,
  ENERGY CORPORATION, NORTHERN                                                                                        Justices
  MICHIGAN EXPLORATION COMPANY,
  L.L.C., and CHESAPEAKE EXPLORATION,
  L.L.C.,
               Plaintiffs,
  v                                                                 SC: 143699
  13TH JUDICIAL CIRCUIT COURT, 28TH
  JUDICIAL CIRCUIT COURT, 33RD JUDICIAL
  CIRCUIT COURT, 46TH JUDICIAL CIRCUIT
  COURT, 53RD JUDICIAL CIRCUIT COURT,
  57TH JUDICIAL CIRCUIT COURT, and 90TH
  DISTRICT COURT,
             Defendants.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered, and
  relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 21, 2011                   _________________________________________
           t1114                                                               Clerk